MEANS, Presiding Judge,
dissenting.
I agree with the trial judge. First, OPEA is not a “citizen” as contemplated by the provisions of 74 O.S.Supp.1990 § 840.-14; second, OPEA does not have the requisite standing to raise another’s legal rights, Allen v. Wright, 468 U.S. 737, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984), and bring another’s declaratory judgment action. OPEA is not an aggrieved party and thus lacks standing to challenge the validity of the questioned decisions. Democratic Par*180ty of Okla. v. Estep, 652 P.2d 271 (Okla.1982).
I would affirm the summary judgment of the trial court.